 


114 HR 1123 IH: Protecting Immigrants From Legal Exploitation Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1123 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Foster (for himself, Mr. Deutch, Mr. Hastings, Ms. Lee, Ms. Moore, Mr. McGovern, Mr. Takano, Mr. Cárdenas, Mr. Quigley, Mr. Tonko, Mr. Ellison, Mr. Lowenthal, Ms. Titus, Mrs. Capps, Mr. Cicilline, Mr. Rangel, Mr. Vargas, Mr. Veasey, Mr. Polis, Ms. Schakowsky, Mr. Al Green of Texas, Mr. Grijalva, Mr. Cohen, Ms. Meng, Mr. Gutiérrez, Mr. DeSaulnier, Ms. Duckworth, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for punishments for immigration-related fraud, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Immigrants From Legal Exploitation Act of 2015. 2.Schemes to provide fraudulent immigration services (a)In generalChapter 47 of title 18, United States Code, is amended by adding at the end the following: 
 
1041.Schemes to provide fraudulent immigration services 
(a)In generalAny person who knowingly or recklessly executes a scheme or artifice, in connection with any matter that is authorized by or arises under any Federal immigration law or any matter the offender claims or represents is authorized by or arises under any Federal immigration law, to— (1)defraud any person; or 
(2)obtain or receive money or anything else of value from any person by means of false or fraudulent pretenses, representations, or promises,shall be fined under this title, imprisoned not more than 10 years, or both. (b)MisrepresentationAny person who knowingly and falsely represents that such person is an attorney or an accredited representative (as that term is defined in section 1292.1 of title 8, Code of Federal Regulations (or any successor regulation)) in any matter arising under any Federal immigration law shall be fined under this title, imprisoned not more than 15 years, or both. 
(c)ReimbursementAny person convicted of offenses under this section must fully reimburse the client for any services that person fraudulently provided.. (b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following: 
 
 
1041. Schemes to provide fraudulent immigration services.. 
3.Combating schemes to defraud aliens 
(a)Regulations, forms, and proceduresThe Secretary of Homeland Security and the Attorney General, for matters within their respective jurisdictions arising under the immigration laws, shall promulgate appropriate regulations, forms, and procedures defining the circumstances in which— (1)persons submitting applications, petitions, motions, or other written materials relating to immigration benefits or relief from removal under the immigration laws will be required to identify who (other than immediate family members) assisted them in preparing or translating the immigration submissions; and 
(2)any person or persons who received compensation (other than a normal fee for copying, mailing, or similar services) in connection with the preparation, completion, or submission of such materials will be required to sign the form as a preparer and provide identifying information. (b)Civil injunctions against immigration service providerThe Attorney General may commence a civil action in the name of the United States to enjoin any immigration service provider from further engaging in any fraudulent conduct that substantially interferes with the proper administration of the immigration laws or who willfully misrepresents such provider’s legal authority to provide representation before the Department of Justice and the Department of Homeland Security. 
(c)DefinitionsIn this section: (1)Immigration lawsThe term immigration laws has the meaning given that term in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17)). 
(2)Immigration service providerThe term immigration service provider means any individual or entity (other than an attorney or individual otherwise authorized to provide representation in immigration proceedings as provided in Federal regulation) who, for a fee or other compensation, provides any assistance or representation to aliens in relation to any filing or proceeding relating to the alien which arises, or which the provider claims to arise, under the immigration laws, Executive order, or Presidential proclamation. 4.Relief for victims of notario fraud (a)In generalAn alien may withdraw, without prejudice, an application or other submission for immigration status or other immigration benefit if the alien submits information indicating the application or submission was prepared or submitted by an individual engaged in the unauthorized practice of law or immigration practitioner fraud and attests that the alien had no prior knowledge the application or submission was prepared or submitted by an individual engaged in the unauthorized practice of law or immigration practitioner fraud. 
(b)Corrected filingsThe Secretary of Homeland Security, the Secretary of State, and the Attorney General shall develop a procedure for submitting corrected applications or other submissions withdrawn under paragraph (1). The Secretary of Homeland Security, the Secretary of State, and the Attorney General shall permit corrected applications or other submissions to be resubmitted notwithstanding the numerical and time limitations on the filing of the applications or other submissions covered by this Act. (c)Waiver of bar to reentrySection 212(a)(9)(B)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)(ii)), as amended by section 2315(a), is further amended by adding at the end the following: 
 
(VII)Immigration practitioner fraudClause (i) shall not apply to an alien if he can prove by a preponderance of the evidence that he departed the United States based on the erroneous advice of an individual engaged in the unauthorized practice of law or immigration practitioner fraud.. (d)Regulations implementing contempt authority of immigration judgesNot later than 180 days after the date of enactment of this Act, the Attorney General shall promulgate regulations implementing the contempt authority for immigration judges provided by section 240(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(1)). Such regulations shall provide that any civil contempt sanctions including any monetary penalty may be applicable to all parties appearing before the immigration judge. 
5.Outreach to immigrant communities 
(a)Authority To conductThe Secretary of Homeland Security and the Attorney General, acting through the Director of the Office for Immigration Review, shall carry out a program to educate aliens regarding who may provide legal services and representation to aliens in immigration proceedings through cost-effective outreach to immigrant communities. (b)PurposeThe purpose of the program authorized under subsection (a) is to prevent aliens from being subjected to fraud by individuals who are not authorized to provide legal services or representation to aliens. 
(c)AvailabilityThe Attorney General shall, to the extent practicable, make publicly available information regarding fraud by immigration consultants, visa consultants, and other individuals who are not authorized to provide legal services or representation to aliens available— (1)at appropriate offices that provide services or information to aliens; and 
(2)through Web sites that are— (A)maintained by the Attorney General; and 
(B)intended to provide information regarding immigration matters to aliens. (d)Foreign language materialsAny educational materials used to carry out the program authorized under subsection (a) shall, to the extent practicable, be made available to immigrant communities in appropriate languages, including English and Spanish. 
(e)Authorization of appropriations 
(1)Amounts authorizedThere are authorized to be appropriated such sums as may be necessary to carry out this section. (2)AvailabilityAny amounts appropriated pursuant to paragraph (1) shall remain available until expended. 
6.Grant program to assist eligible applicants 
(a)EstablishmentThe Secretary and the Attorney General shall establish, within the U.S. Citizenship and Immigration Services and the Executive Office for Immigration Review respectively, programs to award grants, on a competitive basis, to eligible nonprofit organizations to provide direct legal services to aliens as described in subsection (c). (b)Eligible nonprofit organizationThe term eligible nonprofit organization means a nonprofit, tax-exempt organization whose staff has demonstrated qualifications, experience, and expertise in providing quality services to immigrants, refugees, persons granted asylum, or persons applying for such statuses. 
(c)Use of fundsGrant funds awarded under this section shall be used for the design and implementation of programs to provide direct assistance, within the scope of authorized practice of law, to aliens in removal proceedings and to aliens completing applications and petitions, including providing assistance in obtaining necessary documents and supporting evidence. (d)Authorization of appropriations (1)Amounts authorizedThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
(2)AvailabilityAny amounts appropriated pursuant to paragraph (1) shall remain available until expended.  